     Case 4:16-cv-00253-WTM-CLR Document 68 Filed 11/17/20 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION
SECURITIES AND EXCHANGE              )
COMMISSION,                          )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )         CASE NO. CV416-253
                                     )
MANU KUMARAN,                        )
                                     )
      Defendant.                     )
                                     )

                       JUDGMENT IN A CIVIL CASE

     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or

indirectly, Section 10(b) of the Securities Exchange Act of 1934

(the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated

thereunder    [17   C.F.R.   §   240.10b-5],    by   using   any   means   or

instrumentality of interstate commerce, or of the mails, or of any

facility of any national securities exchange, in connection with

the purchase or sale of any security:

     (a)     to employ any device, scheme, or artifice to defraud;

     (b)     to make any untrue statement of a material fact or to

             omit to state a material fact necessary in order to make

             the statements made, in the light of the circumstances

             under which they were made, not misleading; or
     Case 4:16-cv-00253-WTM-CLR Document 68 Filed 11/17/20 Page 2 of 9



      (c)   to engage in any act, practice, or course of business

            which operates or would operate as a fraud or deceit upon

            any person

by, directly or indirectly, (i) creating a false appearance or

otherwise deceiving any person about the price or trading market

for any security, or (ii) making any false or misleading statement,

or disseminating any false or misleading documents, materials, or

information,     concerning    matters      relating    to    a   decision    by   an

investor or prospective investor to buy or sell securities of any

company.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph

also binds the following who receive actual notice of this Final

Judgment    by    personal    service       or   otherwise:       (a)   Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other

persons in active concert or participation with Defendant or with

anyone described in (a).

      IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating

Section 17(a) of the Securities Act of 1933 (the “Securities Act”)

[15 U.S.C. § 77q(a)] in the offer or sale of any security by the

use of any means or instruments of transportation or communication

in   interstate    commerce   or   by    use     of   the    mails,     directly   or

indirectly:

                                        2
    Case 4:16-cv-00253-WTM-CLR Document 68 Filed 11/17/20 Page 3 of 9



     (a)   to employ any device, scheme, or artifice to defraud;

     (b)   to obtain money or property by means of any untrue

           statement of a material fact or any omission of a material

           fact necessary in order to make the statements made, in

           light of the circumstances under which they were made,

           not misleading; or

     (c)   to engage in any transaction, practice, or course of

           business which operates or would operate as a fraud or

           deceit upon the purchaser.

by, directly or indirectly, (i) creating a false appearance or

otherwise deceiving any person about the price or trading market

for any security, or (ii) making any false or misleading statement,

or disseminating any false or misleading documents, materials, or

information,    concerning    matters      relating   to     a   decision   by   an

investor or prospective investor to buy or sell securities of any

company.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph

also binds the following who receive actual notice of this Final

Judgment   by   personal     service       or   otherwise:       (a)   Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other

persons in active concert or participation with Defendant or with

anyone described in (a).



                                       3
    Case 4:16-cv-00253-WTM-CLR Document 68 Filed 11/17/20 Page 4 of 9



     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating

Section 5 of the Securities Act [15 U.S.C. § 77e] by, directly or

indirectly, in the absence of any applicable exemption:

     (a)   Unless a registration statement is in effect as to a

           security, making use of any means or instruments of

           transportation or communication in interstate commerce

           or of the mails to sell such security through the use or

           medium of any prospectus or otherwise;

     (b)   Unless a registration statement is in effect as to a

           security, carrying or causing to be carried through the

           mails   or   in     interstate    commerce,    by    any    means    or

           instruments of transportation, any such security for the

           purpose of sale or for delivery after sale; or

     (c)   Making use of any means or instruments of transportation

           or communication in interstate commerce or of the mails

           to offer to sell or offer to buy through the use or

           medium of any prospectus or otherwise any security,

           unless a registration statement has been filed with the

           Commission     as     to   such    security,        or     while    the

           registration statement is the subject of a refusal order

           or stop order or (prior to the effective date of the

           registration      statement)      any   public      proceeding       or



                                      4
       Case 4:16-cv-00253-WTM-CLR Document 68 Filed 11/17/20 Page 5 of 9



             examination under Section 8 of the Securities Act [15

             U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in   Federal     Rule   of   Civil   Procedure   65(d)(2),    the   foregoing

paragraph also binds the following who receive actual notice of

this     Final   Judgment    by   personal   service   or    otherwise:    (a)

Defendant’s officers, agents, servants, employees, and attorneys;

and (b) other persons in active concert or participation with

Defendant or with anyone described in (a).

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from aiding and

abetting any violation of Section 13(a) of the Exchange Act [15

U.S.C. § 78m(a)] and Rules 12b-20 and 13a-1 promulgated thereunder

[17 C.F.R. §§ 240.12b-20 and 240.13a-1] by knowingly or recklessly

providing substantial assistance to an issuer that failed to file

with the Commission true and correct annual reports made on Form

10-K and current reports made on Form 8-K that contain all material

information necessary to make the required statements in the

reports, in the light of the circumstances under which they are

made, not misleading.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in   Federal     Rule   of   Civil   Procedure   65(d)(2),    the   foregoing

paragraph also binds the following who receive actual notice of

this     Final   Judgment    by   personal   service   or    otherwise:    (a)

                                       5
    Case 4:16-cv-00253-WTM-CLR Document 68 Filed 11/17/20 Page 6 of 9



Defendant’s officers, agents, servants, employees, and attorneys;

and (b) other persons in active concert or participation with

Defendant or with anyone described in (a).

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from aiding and

abetting any violation Section 14(c) of the Exchange Act and Rule

14c-6 promulgated thereunder [17 C.F.R. § 240.14c-6], by knowingly

or recklessly providing substantial assistance to an issuer that

filed with the Commission, or providing, in lieu of a proxy

statement, to any investor, an information statement on Schedule

14C [17 C.F.R. § 14c-101] containing any statement which, at the

time and in the light of the circumstances under which it is made,

is false or misleading with respect to any material fact, or which

omits to state any material fact necessary in order to make the

statements therein not false or misleading or necessary to correct

any statement in any earlier communication with respect to the same

meeting or subject matter which has become false or misleading.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph

also binds the following who receive actual notice of this Final

Judgment   by   personal   service       or   otherwise:   (a)   Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other

persons in active concert or participation with Defendant or with

anyone described in (a).

                                     6
    Case 4:16-cv-00253-WTM-CLR Document 68 Filed 11/17/20 Page 7 of 9




     IT IS HEREBY FURTHER ORDERDED, ADJUDGED, AND DECREED that,

pursuant to Section 21(d)(2) of the Exchange Act [15 U.S.C.

§ 78u(d)(2)] and Section 20(e) of the Securities Act [15 U.S.C.

§ 77t(e)], Defendant is prohibited from acting as an officer or

director of any issuer that has a class of securities registered

pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78l] or

that is required to file reports pursuant to Section 15(d) of the

Exchange Act [15 U.S.C. § 78o(d)].

     IT IS HEREBY FURTHER ORDERDED, ADJUDGED, AND DECREED that

Defendant is permanently barred from participating in an offering

of penny stock, including engaging in activities with a broker,

dealer, or issuer for purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any penny stock. A

penny stock is any equity security that has a price of less than

five dollars, except as provided in Rule 3a51-1 under the Exchange

Act [17 C.F.R. 240.3a51-1]

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is liable for disgorgement of $130,028.56, representing

profits gained as a result of the conduct alleged in the Complaint,

together   with   prejudgment   interest   thereon   in   the   amount   of

$26,246.30, for a total of $156,274.86, and a civil penalty in the

amount of $130,028.56 pursuant to Section 20(d) of the Securities

Act and Section 21(d)(3) of the Exchange Act. Defendant shall

                                   7
    Case 4:16-cv-00253-WTM-CLR Document 68 Filed 11/17/20 Page 8 of 9



satisfy these obligations by paying the disgorgement, prejudgment

interest   thereon,      and    civil       penalty   in    the   total    amount    of

$286,303.42 to the Securities and Exchange Commission within 14

days after entry of this Final Judgment.

     Defendant     may     transmit         payment       electronically      to    the

Commission,     which    will       provide     detailed    ACH   transfer/Fedwire

instructions upon request. Payment may also be made directly from

a   bank   account      via     Pay.gov         through    the    SEC     website    at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay

by certified check, bank cashier’s check, or United States postal

money order payable to the Securities and Exchange Commission,

which shall be delivered or mailed to

     Enterprise Services Center
     Accounts Receivable Branch
     6500 South MacArthur Boulevard
     Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this Court; Medient Studios, Inc.,

as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

     Defendant     shall       simultaneously         transmit     photocopies       of

evidence   of   payment       and    case     identifying     information     to    the

Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and

interest in such funds and no part of the funds shall be returned


                                            8
    Case 4:16-cv-00253-WTM-CLR Document 68 Filed 11/17/20 Page 9 of 9



to Defendant. The Commission shall send the funds paid pursuant to

this Final Judgment to the United States Treasury.

     The   Commission    may   enforce   the   Court’s    judgment      for

disgorgement and prejudgment interest by moving for civil contempt

(and/or through other collection procedures authorized by law) at

any time after 14 days following entry of this Final Judgment.

Defendant shall pay post judgment interest on any delinquent

amounts pursuant to 28 U.S.C. § 1961.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

shall retain jurisdiction of this matter for the purposes of

enforcing the terms of this Final Judgment.

     There being no just reason for delay, pursuant to Rule 54(b)

of the Federal Rules of Civil Procedure, the Clerk is ORDERED to

enter this Final Judgment forthwith and without further notice. The

Clerk of Court is DIRECTED to close this case.




Date: November 17, 2020            John E. Tripplett, Acting Clerk
                                   Clerk


                                   _______________________________
                                   (By) Deputy Clerk




                                   9
